

116 HR 5706 IH: Danger Pay for U.S. Marshals Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5706IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Cline (for himself, Mr. Correa, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 by
			 allowing danger pay for the U.S. Marshals Service.
	
 1.Short TitleThis Act may be cited as the Danger Pay for U.S. Marshals Act. 2.Amendment to section 151 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 to Allow Danger Pay for the U.S. Marshals ServiceSection 151 of the Foreign Relations Act, Fiscal Years 1990 and 1991 (5 U.S.C. 5928 note) is amended by—
 (1)striking or after Drug Enforcement Administration and inserting , the; and (2)inserting , or the United States Marshals Service after Federal Bureau of Investigation.
			